Citation Nr: 0509371	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  01-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired left eye 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1984 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that determination, the 
RO denied the issue of entitlement to service connection for 
a left eye disorder.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of the issue of entitlement to service connection for a left 
eye disorder.  In June 2004, the Board remanded the claim to 
the RO for compliance with the Veterans Claims Assistance Act 
of 2000.  Following completion of the requested development, 
the RO, in February 2005, returned the veteran's case to the 
Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran does not have an acquired left eye disability 
that is related to his active military duty.  


CONCLUSION OF LAW

An acquired left eye disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in June 2004 in the present case, VA 
discussed the type of evidence necessary to support the 
veteran's service connection claim.  Also by this document, 
VA notified the veteran that it would make reasonable efforts 
to help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  In addition, VA informed the veteran of 
attempts already made to obtain relevant evidence with regard 
to this issue.  Further, the veteran was advised of his 
opportunity "to submit additional evidence."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the May 1997 rating decision, the statement of 
the case (SOC) issued in December 2000, and the supplemental 
statement of the case (SSOC) issued in December 2004 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his service connection claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that, 
following receipt of the SSOC in December 2004, the veteran 
responded later that month that he had no additional evidence 
relevant to his claim.  In addition, he stated that he did 
not wish to wait for the expiration of the 60-day period 
following the issuance of the SSOC.  Instead, he asked that 
his case be forwarded immediately to the Board.  Furthermore, 
the veteran has been accorded two pertinent VA examinations 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has contended that 
he has a visual disorder of his left eye which began in 
service and has continued since then.  In this regard, the 
Board notes that service medical records reflect corrected 
distant vision in the veteran's left eye of 20/20 and 
corrected near vision in his left eye of 20/25 at the 
enlistment examination conducted in January 1984.  Also, in 
January 1988, the veteran sought treatment for complaints of 
flickering of the left eye after the onset of headaches.  The 
examiner recommended ruling out migraines.  

Relevant post-service VA and private medical records reflect 
a diagnosis of refractive error of the left eye in August 
1996.  In particular, myopia has been diagnosed since 
September 1996.  

The Board notes that a private ophthalmology evaluation 
completed in December 1997 included the examiner's conclusion 
that the veteran had visual field constriction in his left 
eye which was possibly secondary to trauma.  Importantly, 
however, a VA visual examination which was conducted in May 
1997 specifically determined that the veteran had normal 
field of vision in his left eye.  Furthermore, constriction 
of the visual field in the veteran's left eye was not found 
on any subsequent ophthalmology evaluation.  

Consequently, the Board concludes that the only left eye 
disorder found on examination has been myopia.  In this 
regard, the Board notes that refractive errors of the eye are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).  As the veteran 
does not have an acquired left eye disability (for which 
service connection may be granted) that is associated with an 
incident of his active military duty, service connection for 
a left eye disorder may not be granted.  

Accordingly, the Board must conclude that preponderance of 
the evidence is against the veteran's claim for service 
connection for a left eye disorder.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for an acquired left eye disability is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


